Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jong Wan Suh on 3/30/2021.

The application has been amended as follows: 
IN THE CLAIMS dated 1/6/2021,
Claim 1. A cooking appliance comprising:
a main body that defines a cooking chamber;
a steam generator comprising a steam heater that is configured to heat food in the cooking chamber by generating steam;
a pump configured to deliver water to the steam generator;
a lower heater located vertically below a bottom wall of the cooking chamber and configured to heat food in the cooking chamber; and
a controller configured to control the steam heater and the lower heater,
wherein the controller is configured to:

based on an elapse of a predetermined time after the steam cooking starts, turn on the lower heater in a state in which steam cooking is performed.
Claim 12. A method for controlling a cooking appliance, comprising:
starting a steam cooking;
operating a steam heater configured to generate steam;
based on the operation of the steam heater, supplying steam with a water supply pump to a cooking chamber of the cooking appliance;
determining whether a predetermined time has passed after the steam cooking started; and
based on determining that the predetermined time has passed after the steam cooking started, turning on a lower heater of the cooking appliance, the lower heater being located vertically below a bottom wall of the cooking chamber, 
wherein water collected in a water collection part is heated by the lower heater to generate steam.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention, Cooking Appliance and Method for Controlling the Same, is in the field of steam cooking ovens and its control system. Prior art in a similar field of endeavor belong to Swayne et al [20170343221], Kitatani et al [20190059627] and Cho et al [7304271]. From the most relevant art, certain features are not present or are not made obvious within reason. The prior art when combined fail to show a steam oven having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AVINASH A SAVANI/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             
4/2/2021